DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
Receipt of amendment and response dated 5/09/21 is acknowledged.
Receipt of IDS dated 5/9/22 and 6/14/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 and 6/14/22  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 5, 18, 20 and 21 have been canceled. 
Claims 1-14, 19, and 22-23 are under examination in the instant office action. 

Claims 15-17 have been withdrawn as being non-elected (see the Office action dated 4/30/20).
Applicants are requested to change the claim identifier for claims 15-17.

The following new rejection replaces all of the previous rejections of record:

Claim Objections
Claims 1-4, 6-14 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1, 6 and 7 recite “surfactant soluble active concentration”, which renders the claims vague and unclear. While it is clear from instant claim 1 regarding the terms, surfactant-soluble agent, surfactant soluble agent concentration and fractional soluble agent concentration, it is unclear as to what applicants refer to by the term “surfactant soluble active concentration”. It appears from the instant disclosure on page 46 that applicants intend to refer to surfactant soluble agent concentration instead of “active” concentration because neither the specification nor the claims nowhere state “surfactant soluble active concentration”. Accordingly, instant claimed ratio recites in claims 1, 6 and 7 is assumed to be directed to a ratio of surfactant to surfactant-soluble agent concentration(a).
	Clarification and correction is requested.
	
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 6-7 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 1 has been amended to recite “surfactant to surfactant-soluble active concentration is 15:1 weight”, which is limited to a single ratio and not a range of ratios. Whereas, claims 6-7 recite a ratio of 10:1 and 8:1 respectively, which is outside the scope of the ratio of claim 1. Instant claim 19 recites anionic surfactants from about 8% to about 17% by weight, which is outside the scope of the range anionic surfactant in the range from about 8% to 13% of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-4, 6-14, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0310393 to Chang et al.
Chang discloses a hair care composition directed to from about 14% to about 40% of one or more surfactants; from about 0.1% to 10% of one or more surfactant soluble antidandruff agents wherein the surfactant soluble antidandruff agent is hydroxy pyridones, such as octopirox (piroctone olamine) and the surfactant is an anionic surfactant or combinations of anionic surfactants (abstract, [0036] and claims 1, 3-6 and 8-9), which encompass the same anionic surfactants recited in the instant claim 22.  Further, Chang teaches surfactant weight ranging from 0.5% to 30% or 2-20% or combinations of surfactants from 10-22.5% [0060].
Chang further discloses that exemplary anionic surfactants for use in the hair care composition include ammonium lauryl sulfate, ammonium laureth sulfate, ammonium C10-15 pareth sulfate, ammonium C10-15 alkyl sulfate, ammonium C11-15 alkyl sulfate, ammonium decyl sulfate, ammonium deceth sulfate, ammonium undecyl sulfate, ammonium undeceth sulfate, triethylamine lauryl sulfate, triethylamine laureth sulfate, triethanolamine lauryl sulfate, triethanolamine laureth sulfate, monoethanolamine lauryl sulfate, monoethanolamine laureth sulfate, diethanolamine lauryl sulfate, diethanolamine laureth sulfate, lauric monoglyceride sodium sulfate, sodium lauryl sulfate, sodium laureth sulfate, sodium C10-15 pareth sulfate, sodium C10-15 alkyl sulfate, sodium C11-15 alkyl sulfate, sodium decyl sulfate, sodium deceth sulfate, sodium undecyl sulfate, sodium undeceth sulfate, potassium lauryl sulfate, potassium laureth sulfate, potassium C10-15 pareth sulfate, potassium C10-15 alkyl sulfate, potassium C11-15 alkyl sulfate, potassium decyl sulfate, potassium deceth sulfate, potassium undecyl sulfate, potassium undeceth sulfate, sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, ammonium cocoyl sulfate, ammonium lauroyl sulfate, sodium cocoyl sulfate, sodium lauroyl sulfate, potassium cocoyl sulfate, potassium lauryl sulfate, triethanolamine lauryl sulfate, triethanolamine lauryl sulfate, monoethanolamine cocoyl sulfate, monoethanolamine lauryl sulfate, sodium tridecyl benzene sulfonate, sodium dodecyl benzene sulfonate, sodium cocoyl isethionate and combinations thereof ([0036]). Chang further discloses that the composition of the present invention can also include anionic alkyl and alkyl ether sulfosuccinates and/or dialkyl and dialkyl ether sulfosuccinates and mixtures thereof, including: disodium lauryl sulfosuccinate, disodium laureth sulfosuccinate, sodium bistridecyl sulfosuccinate, sodium dioctyl sulfosuccinate, sodium dihexyl sulfosuccinate, sodium dicyclohexyl sulfosuccinate, sodium diamyl sulfosuccinate, sodium diisobutyl sulfosuccinate, linear bis(tridecyl) sulfosuccinate and mixtures thereof ([0044]). Sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine and alkyl and alkyl ether sulfosuccinates are amino acid based anionic surfactants (see the specification p8, line 26-p9, line 13).
Chang specifically discloses the following examples: Example 4 comprising 8 wt% sodium laureth-1 sulfate  and 1 wt% piroctone having a deposition efficiency (vs. control) of 1.2x; Example 15 comprising 14 wt%  sodium undecyl sulfate and 1 wt% piroctone having a deposition efficiency (vs. control) of 1.7x; Example 20 comprising a blend of 16 wt% sodium laureth-1 sulfate and 8 wt% sodium decyl sulfate (total 24%) and 2 wt% piroctone having a deposition efficiency (vs. control) of 1.5x;  Example 21 comprising a blend of 16 wt% sodium laureth-1 sulfate and 8 wt% sodium decyl sulfate (total 24%) and 2 wt% piroctone having a deposition efficiency (vs control) of 1.4x;  and Example 22 comprising a blend of 16 wt% sodium trideceth-2 and 8 wt% sodium decyl sulfate (total 24%) and 2 wt% piroctone having a deposition efficiency (vs control) of 2.0x ([0221], [0229] and [0231]). 
Thus, Example 4 of the reference meets instant claimed amounts of surfactant and active agent.
The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-11 and 19 and the deposition efficiency falls within the claimed range recited in claims 2-4.  The surfactant to surfactant-soluble active agent is 8:1 (8/1) by weight for the Example 4 or 14:1 (14/1) by weight for the Example 15. US2016/0310393 discloses that the composition further comprises one or more scalp health agents (claim 15 and [0170]).  
The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination. The prior art does not specifically disclose specific examples having the ratio of 15:1, 10:1 or 8:1 recited in claims 1, 6-7. It is noted from the formula (a) claimed does not choose the actual concentration of fractional soluble agent concentration. Instead, it is derived based on the surfactant-soluble agent concentration, surfactant concentrations and solubilization capacity of each type of surfactant. 
As noted above, Chang teaches the hair care composition comprising the same surfactant and same surfactant soluble agent in the amounts that fall within the claimed range. Chang reference also teaches the instant claimed deposition efficiency of the surfactant-soluble agent. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant (in the teachings of Chang) so as to solubilize the active agent and achieve the desired fractional soluble agent concentration with an expectation to arrive at the optimum ratio of surfactant to surfactant-soluble active (as claimed) achieve the desired deposition and also cosmetic caused by the active agent, upon applying the hair treatment composition of Chang. One would have been motivated because Chang teaches the same active agent (of instant claims 12-14) and same anionic surfactants (instant claim 22) and for providing an effective deposition (deposition efficiency) of active agent on the hair.  Examiner notes that the same deposition efficiency is also achieved by instant application (examples 17-31). Instant specification states that the combination exhibits unexpectedly increased deposition and high activity and this advantage allows for extensive formula range flexibility. 
Also, Chang does not disclose specific examples having a blend of anionic surfactants that included amino acid based anionic surfactants recited in claim 23.  
However, Chang already discloses amino acid based anionic surfactants such as: sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine disodium lauryl sulfosuccinate, disodium laureth sulfosuccinate, sodium bistridecyl sulfosuccinate, sodium dioctyl sulfosuccinate, sodium dihexyl sulfosuccinate, sodium dicyclohexyl sulfosuccinate, sodium diamyl sulfosuccinate, sodium diisobutyl sulfosuccinate, and linear bis(tridecyl) sulfosuccinate as suitable anionic surfactants, which can be used in combination with the other anionic surfactants such as sodium laureth-1 sulfate and sodium decyl sulfate as stated above. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of anionic surfactants including an amino acid based anionic surfactant because US2016/0310393 already teaches, motivates and suggests that  amino acid based anionic surfactants are suitable for its hair care composition comprising piroctone olamine and can be used interchangeably or in combination with those anionic surfactants used in the above specific examples.  The skilled artisan would have reasonably expected that the amino acid based anionic surfactant would have similar or same properties as the other anionic surfactants used in the above specific examples in the absence of evidence to the contrary. In addition, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number in the thousands or more.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”

2.	Claims 1-4, 6-14, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0310644 to Liebmann et al., in view of US 5624666 to Coffindaffer et al (Coffindaffer).
Instant claim 1 requires from about 8% to from about 25% of one or more surfactants, wherein the surfactant is anionic surfactants or combinations of anionic surfactants are from about 8% to 13% by weight. Liebmann discloses a hair care composition (antidandruff shampoo) comprising 9% sodium laureth sulfate (anionic surfactant) and 0.8% piroctone olamine (composition 3 of Example 52) and a composition comprising 9% sodium laureth sulfate and 0.6% piroctone olamine (composition 4 of Example 52) (Abstract, [0525], and [0529]).  The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-14 and 19 because instant claims recite from about 8% to 13% of claim 1.
The surfactant to surfactant-soluble agent is 15:1 (9/0.6) by weight or 11.25:1 (9/0.8). The exemplary compositions further comprise one or more scalp health agents such as peptide p18, zinc pyrithione, and tocopherol ([0529], [0526] and [0052]).  Liebmann discloses that these formulations comprise preferably 2 to 50% by weight, preferably 5 to 40% by weight, particularly preferably 8 to 30% by weight, of surfactants, based on the total weight of the formulation ([0172]). In addition, Liebmann discloses that suitable anionic surfactants are alkyl sulfates, alkyl ether sulfates, alkylsulfonates, alkylarylsulfonates, alkyl succinates, alkyl sulfosuccinates, N-alkoyl sarcosinates, acyl taurates, acyl isothionates, alkyl phosphates, alkyl ether phosphates, alkyl ether carboxylates, alpha-olefinsulfonates, in particular the alkali metal and alkaline earth metal salts, e.g. sodium, potassium, magnesium, calcium, and also ammonium and triethanolamine salts, including sodium lauryl sulfate, ammonium lauryl sulfate, sodium lauryl ether sulfate, ammonium lauryl ether sulfate, sodium lauryl sarcosinate, sodium oleyl succinate, ammonium lauryl sulfosuccinate, sodium dodecylbenzenesulfonate, triethanolamine dodecylbenzenesulfonate ([0174] and [0175]). Sodium lauryl sarcosinate and ammonium lauryl sulfosuccinate are amino acid based anionic surfactants (see the specification p8, line 26-p9, line 13) (for claim 23).
Instant specification (Summary of the invention) states that the compositions comprising a surfactant and surfactant-soluble agents (in the claimed amounts) exhibits unexpectedly increased deposition and high activity and this advantage allows for extensive formula range flexibility. Further, the formulations 17-31 exemplified in the instant specification shows anionic surfactant and soluble agent level (weight %) within the claimed range provides a deposition efficiency varying from 0.7 to 3.0 (pages 47-49). Because Liebmann teaches the amounts of active agents such as piroctone olamine (examples 52 and 56) that fall within the ranges disclosed in the instant application and therefore it is implicit that the composition of the above reference also provides the claimed deposition efficiency. Liebmann is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination and a deposition efficiency recited in claims 2-4. Liebmann also fails to teach the instant surfactant to surfactant-soluble active concentration is 15:1, 10:1 or 8:1 recited in claims 1, 6-7.  However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant, the solubilizing capacity is an inherent property. Even though the references do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent in Liebmann would provide suitable solubilization of active agent and deposition of the active agent on hair. 
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the teachings of Liebmann so as to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only  prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 

3.	Claims 1-4, 6-14, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached) in view of in view of US 5624666 to Coffindaffer et al (Coffindaffer).

Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract).  
Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract) and thus meet instant claims 12-14. Bluck teaches anionic surfactants in amounts of 8-12 wt% that falls within the claimed from about 8% to 25% of claim 1 and 19 (abstract; 0031); and anionic surfactants include alkyl ether sulfate [0004], MIPA-laureth sulfate [0028 & 0031]. For the anti-dandruff agents, Bluck teaches the instant claimed climbazole, ketoconazole, ciclopirox, piroctone oil, in amounts of 0.4-1.0%, which falls within the instant claim 1, 10 and 11 ranges. [0044] of Bluck teaches shampoo compositions 1-3 comprising 13.2%, 10.2% and 13% of anionic surfactant, which falls within instant claims 1 and 19.  Thus, Bluck meets instant amounts of surfactants. Further, the above example 1 shampoo includes 0.5% piroctone oil, 0.45% climbazole (0.95% of total active agent) and meet instant claims 10-11. For instant claimed surfactant combination of claim 22, the attached evidenced, MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached), shows that MIPA-laureth sulfate of Bluck meet the claimed structure a) of claim 22. 
Instant specification (Summary of the invention) states that the compositions comprising a surfactant and surfactant-soluble agents (in the claimed amounts) exhibits unexpectedly increased deposition and high activity and this advantage allows for extensive formula range flexibility. Further, the formulations 17-31 exemplified in the instant specification shows anionic surfactant and soluble agent level (weight %) within the claimed range provides a deposition efficiency varying from 0.7 to 3.0 (pages 47-49). Because Bluck teaches the amounts of active agents such as piroctone olamine (examples 52 and 56) that fall within the ranges disclosed in the instant application and also claimed, it is implicit that the composition of the above reference also provides the claimed deposition efficiency of claims 2-4. Bluck is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant. Bluck also fails to teach the instant surfactant to surfactant-soluble active concentration is 15:1, 10:1 or 8:1 recited in claims 1, 6-7. 
 However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant, the solubilizing capacity is an inherent property. Even though the references do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent in Bluck would provide suitable solubilization of active agent and deposition of the active agent on hair. 
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the teachings of Bluck so as to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only  prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 
With respect to the amino acid surfactants of claim 23, Bluck does not teach the combination. However, as explained above, Coffindaffer teaches several anionic surfactants, including the amino acid surfactants such as: sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, as suitable anionic surfactants. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of anionic surfactants including an amino acid based anionic surfactant in the teachings of Bluck because Coffindaffer suggests the claimed anionic surfactants are suitable for its hair care composition comprising piroctone olamine and hence one of an ordinary skill in the art would have been motivated to employ one or more anionic surfactants with a  reasonable expectation that the amino acid based anionic surfactant would have similar or same properties as the other anionic surfactants. In addition, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number in the thousands or more.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”


Double Patenting Rejections
4.	Claims 1-4, 6-19 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11291616 in view of US 5624666 to Coffindaffer et al (Coffindaffer).
Both instant claims and patented claims are directed to a hair care composition comprising 14% to 40% anionic surfactants, 0.1% to 10% one or more surfactants soluble antidandruff agents. Patented claims also recite the same surfactant soluble agents including piroctone olamine, in overlapping claim amounts for the same hair care as in the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Patented claims also lack the instant claimed deposition efficiency of claims 2-4 and the instant surfactant to surfactant-soluble active concentration is 15:1, 10:1 or 8:1 recited in claims 1, 6-7. Patented claims also lack the claimed “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant. 
 However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant, the solubilizing capacity is an inherent property. Even though the patented claims do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent from the range of concentration taught, would provide suitable solubilization of active agent and deposition of the active agent on hair. 
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the above patented claims, to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only  prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 


8. Claims 1-4, 6-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of copending application 16/170516 in view of US 5624666 to Coffindaffer et al (Coffindaffer).
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same surfactant soluble agents including piroctone olamine as claimed, and with a deposition efficiency of from 1.4x to about 3x that of a control composition (claim 6 of the co-pending application), which falls within the claimed range. While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi). However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant. Even though the patented claims do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent from the range of concentration taught, would provide suitable solubilization of active agent and deposition of the active agent on hair. Copending claims are also directed to a hair care composition and with a deposition efficiency that is within the claimed range.
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the above copending claims, to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-4, 6-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 31-47 of copending application 15/962351 in view of US 5624666 to Coffindaffer et al (Coffindaffer).
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same one or more surfactant soluble agents including piroctone olamine as claimed.  While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi). However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant. Even though the patented claims do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent from the range of concentration taught, would provide suitable solubilization of active agent and deposition of the active agent on hair. Copending claims are also directed to a hair care composition.
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the above copending claims, to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. Claims 1-4, 6-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending application 15/962327 in view of US 5624666 to Coffindaffer et al (Coffindaffer).
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the same surfactant soluble agents including piroctone olamine as claimed. Also, the composition of the copending application has a deposition efficiency of greater than 1.2x or 1.4x that of a control composition, which falls within the claimed range. While the claims of the copending application are silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi). However, the claimed formula for calculating “fractional soluble agent concentration is based on the amounts of active agent and anionic surfactant, and for a given surfactant. Even though the patented claims do not teach fractional soluble agent concentration, one of an ordinary skill in the art would have recognized that choosing an appropriate anionic surfactant and active agent from the range of concentration taught, would provide suitable solubilization of active agent and deposition of the active agent on hair. Copending claims are also directed to a hair care composition and also recite the deposition efficiency that is within the claimed range.
In this regard, Coffindaffer teaches anti-dandruff shampoos comprising from about 8% to 40% by weight of anionic surfactant, 0.1% to 5% of an ant-dandruff agent and from 0.01% to 1% by weight of a stabilizing agent (abstract). Coffindaffer teaches the same anionic surfactants including sulfate surfactants such as those of the instant claims (see col. 4, l 10-col, 7, l 10). The particulate anti-dandruff agents are described in col. 10, l 60-col. 11, l 67). Coffindaffer teaches that mixing of anti-dandruff with cationic polymer in an aqueous condition in the presence of an anionic surfactant because in the absence of an anionic surfactant the combination leads to agglomeration of the particulate anti-dandruff agent (col. 3, l 33-43; col. 12, 20-53). Coffindaffer exemplifies several anti-dandruff compositions comprising various combinations of anionic surfactants and in various amounts, including 12% (XII, XVII), 16.5% (IX), 18.5% (IV) etc. 
Therefore, it would have been further obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the concentrations of surfactant-soluble active agent, and surfactant, in the above copending claims, to provide a stable composition of the hair treating active agent, achieve the desired deposition efficiency of the active agent because Coffindaffer teaches anionic surfactants not only prevent agglomeration of anti-dandruff active agent and provide a stable aqueous hair shampoo of desired thickness or viscosity, but also provide excellent hair cleansing, lather, delivery of anti-dandruff active and dandruff control and thus provide enhanced deposition of the active agents on the hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/09/22 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) over DE 102015204987 to Bluck et al OR under 35 USC 102(a)(2) over 2010/0310644 OR under 35 USC 102(a)(1)/(a)(2) over US 2016/0310393, the present office action does not rely on the inherency rejections of the previous office action. 
Obviousness rejections
  Applicants argue that instant claims have been amended to recite a surfactant to surfactant-soluble active concentration is 15:1, and the prior art is silent regarding the fractional soluble agent concentration. Applicants argue that the personal care composition with the claimed combination of a surfactant and surfactant-soluble agent with a fractional soluble agent concentration exhibit increased deposition and high activity, which advantageously allow for extensive formula range flexibility. It is argued that the comparative examples with high levels of surfactant-soluble agents deposited from a rinse-off formulation are unachievable from simple surfactant matrixes without outside of the claimed fractional soluble agent concentration levels (examples 17-25). It is argued that it is not anticipated by Bluck et al as evidenced by MPA-Laureth sulfate. 
Applicants argue that examples 17-25 show a range of fractional soluble agent concentrations and correlated in vivo surfactant-soluble deposition values highlighting the importance of the intrinsic solubilization capacity of the surfactant. It is argued that in examples 26-27 the level of active and surfactant type are held constant and a drastic increase in the fractional soluble agent concentration and surfactant-soluble agent deposition are observed highlighting the importance of Csi, the surfactant concentration. It is argued that in examples 28-31 multiple levers are used to attain high fractional soluble agent concentrations, high soluble active levels, low surfactant concentrations and/or low intrinsic solubilization capacities. The results of examples 17-31 are plotted in fig.1 and argue that the correlation between fractional soluble agent concentration and in vivo soluble agent deposition is strong. It is argued that quickly determining the solubilizing capacity of each surfactant the formulator can achieve the deposition goal. It is argued that surfactant choice has a large impact on solubilization capacity and therefore fractional soluble agent concentration and in vivo deposition. Applicants argue even when the active agent and surfactant levels are fixed at 1% and 15%or the surfactant concentration locked, the choice of surfactant surprisingly make or break the deposition targets. Applicants argue that Bluck does not teach the same with MPA laureth sulfate. It is argued that Chang reference (2016/0310393) does not teach the instant surprising correlation explained above.
Applicants’ arguments regarding the teachings of Bluck reference and Chang reference (2016/0310393) are not found persuasive because firstly instant claims are not directed to any particular hair care composition let alone a rinse-off or non-rinsing composition. With respect to the arguments regarding Bluck reference, the present rejection additionally relies on the teaching of Coffindaffer, which suggests that anionic surfactants of the instant claims, in the claimed ranges, enables solubilization and stabilizing the anti-dandruff active agent from aggregation and provide a stable shampoo composition. While instant examples 17-31 are limited to a single hair treatment active agent, octopirox (except claim 14, piroctone olamine) and specific anionic surfactants (claims 19, 22 and 23), the present claims are not limited to any particular active agent or surfactant. The prior art references (Bluck and Chang references) teach the claimed active and further suggests the claimed surfactants and suggests the ranges of amounts of active and surfactant. Thus, one of an ordinary skill in the art would have been motivated to choose an appropriate surfactant (with intrinsic solubilizing capacity) and its amounts and the amounts of active agents, with an expectation to provide an optimum solubilization of the active agent as well as effective hair treatment. The argued examples 17-31 also show that the claimed fractional soluble concentration of an active is a function of the solubilization capacity of a surfactant, concentration of the active and the concentration of a surfactant. While the Bluck and Chang references teach the concentration of the active and the concentration of a surfactant, the solubilization capacity of an anionic surfactant is inherent. This is also supported by applicant’s argument regarding examples 17-25 and is further evident from examples 26-27, that surfactant concentration also plays an importance in obtaining the desired deposition. In this regard, the cited references (Bluck and Chang) teach claimed surfactants, active agents as well as the claimed amounts. While applicants argue that the prior art does not teach the claimed fractional soluble agent concentration, Applicants have not provided any evidence to show how the prior art compositions that teach the claimed surfactants and active agents of the instant claims, including in the claimed amounts, fails to provide the claimed fractional soluble agent concentration.  Further, it is noted that while applicants correlate the instant fractional soluble agent concentration with deposition efficiency, Chang reference clearly teaches a deposition efficiency that meets the instant claimed values. Thus, if Applicants argue that the instant surprising and enabling correlation between fractional soluble agent concentration (a) and in vivo soluble-agent deposition provides the formulator with a large degree of freedom in a new dimension-surfactant selection, then certainly Chang teaches a deposition of 1.5x (ex. 20), 1.4x (ex 21), 2.0X (ex 22). While applicants argue that the Bluck does not teach the claimed fractional soluble agent concentration, Applicants have not provided any evidence to show how the prior art compositions that teach the claimed surfactants and active agents of the instant claims, including in the claimed amounts, fails to provide the claimed fractional soluble agent concentration as well as increased deposition and high activity. Further, even if a reference does not need to explicitly teach the claimed concentration (a) or a method of determining the claimed (a), the relationship between the solubilzing capacity of a surfactant and a surfactant-soluble agent remains inherent, particularly, given the reference teaches the same surfactant(s) and active agents that are also claimed and disclosed in the instant invention. The fractional soluble agent concentration is calculated based on all three components (C, Cs', and Ks'). C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant. Thus, as long as the prior art teaches the use of the same surfactant soluble agent and the same surfactant in the same concentrations as claimed, the Ks’ is the same for that same surfactant because the solubilization capacity is an inherent (intrinsic) property for each type of surfactant as acknowledged by Applicants. Accordingly, the composition of the prior art necessarily enables higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 - 1.0 as claimed. 

With respect to the double patenting rejections, Applicants request the rejections be held in abeyance until there is an indication of allowable subject matter. However, Applicants have not provided any arguments regarding the merits of the rejection and the rejections are maintained because there are no allowable claims at this time. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611